Citation Nr: 1637933	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-45 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder, claimed as degenerative changes.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, claimed as degenerative disc disease (DDD).

3.  Entitlement to service connection for a right knee disorder, claimed as arthritis.

4.  Entitlement to service connection for a neck disorder, claimed as arthritis.

5.  Entitlement to service connection for a right shoulder disorder, claimed as arthritis. 

6.  Entitlement to service connection for a left shoulder disorder, claimed as arthritis.

7.  Entitlement to service connection for a right elbow disorder, claimed as arthritis.  

8.  Entitlement to service connection for a left elbow disorder, claimed as arthritis.  

9.  Entitlement to service connection for sinusitis.  

10.  Entitlement to service connection for a disability manifested by chest pains and shortness of breath.

11.  Entitlement to service connection for sleep apnea.  

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as bloated stomach pains and constipation.  

13.  Entitlement to service connection for plantar warts of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The jurisdiction of the case is currently with the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge at a May 2016 Board hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran waived initial RO consideration of evidence added to the file since the September 2009 statement of the case (SOC).

The Veteran's appeal originally included a claim of service connection for bladder leakage; however, a December 2012 rating decision granted service connection for urinary incontinence (claimed as bladder leakage) with an evaluation of 40 percent effective from March 9, 2012.  Therefore, this matter is resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The matters of service connection for a left knee disorder (on a de novo basis) as well as the remaining matters on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied service connection for DDD L3-4 (claimed as back injury) and left knee degenerative changes based essentially on a finding that neither of those disabilities was related to the Veteran's service; subsequent rating decisions in June 2002 and January 2006 (that are also final) continued the denial.

2.  Evidence received since the January 2006 rating decision that denied service connection for back and left knee disabilities is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claims.

3.  Competent medical evidence establishes that the Veteran has a low back disability that was incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left knee disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received, and the claim of service connection for a low back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  On de novo review, service connection for a low back disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

The Veteran claims that his back and left knee disorders are a result of his active duty service.  

The Veteran's service personnel records show his MOS was Air Frame Repairman.  

His service treatment records (STRs) are silent for low back and/or left knee complaints or treatment.  

VA treatment records include March 1998 reports of X-ray examination which shows findings of "mild degenerative changes of the mid and lower lumbar region" and "small patellar spur, otherwise, unremarkable left knee study."  

Service connection for degenerative disc disease L3-4 (claimed as back injury) and left knee degenerative changes was previously denied in a May 1998 rating decision based essentially on a finding that a nexus between the Veteran's back and left knee disabilities and his service was not shown.  The Veteran did not appeal the May 1998 rating decision, or submit new and material evidence within one year of that decision; therefore, the May 1998 rating decision is final.  Subsequent rating decisions in June 2002 and January 2006 continued the denial of service connection for DDD L3-4 (claimed as back injury) and left knee degenerative changes.  The Veteran did not appeal these decisions or submit new and material evidence within one year; therefore, they too are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (a), (b).

In a June 2006 Statement in Support of Claim, the Veteran indicated that he "still" claimed that his low back and knee were service connected.  This communication was accepted as an informal claim to reopen.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence received since the January 2006 rating decision includes statements from the Veteran, initially received in February 2008, that the Veteran assisted with launchings and landings of aircraft (which carried extra fuel in the wing for long missions) during his Vietnam service.  Specifically, on "takeoff and landing the fuel in the wing[s] had a tendency to shift.  In order to prevent the wingtips from hitting the runway, it required the use of wing runners, which entailed an airman running alongside the aircraft and holding the wing while the aircraft generated the right amount of speed and air under the wings for takeoff.  During landing, the runners ran alongside the aircraft to catch the wing before the plane slowed down enough for the wings to hit the ground."  The Veteran recalled that, while performing his wing runner duties in the summer of 1966, he fell and sustained back and knee injuries.  See February 2008 and May 2010 statements from the Veteran and his May 2016 hearing testimony.  

This recollection is corroborated by the Veteran's fellow service member, who reported that the Veteran was an airman and received several injuries while on duty on the flight line.  Specifically, "flight line personnel were required to keep the wings from hitting the runway" and the operation "left some airmen with chronic back ailments from pulled muscles, and knee injuries from falls."  See statements from T.B.E. dated December 2007 (scanned into electronic claims file in February 2008) and February 2010.  

The Board finds this new evidence addresses the basis for the prior denial of the Veteran's left knee and low back claims, relates to an unestablished fact necessary to substantiate the claims of service connection for a disorder of the left knee and low back, and therefore raises a reasonable possibility of substantiating such claims.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claims of entitlement to service connection for a left knee and low back disorder are reopened.  

De novo review of the claim for service connection for a left knee disorder is addressed in the remand below.

Service Connection

Regarding the claim of service connection for a low back disorder, the Board finds that the Veteran is not prejudiced by the Board's proceeding with de novo review of this matter because the below decision grants the claim of service connection for a low back disorder.

The evidence received since the January 2006 rating decision also includes a March 2012 report of VA back examination in which the examiner opined that the Veteran's "present day lumbar spine DJD [degenerative joint disease] is at least as likely as not to be a direct or proximate result of his duties as an Air Frame Repairman."  The examiner noted the Veteran's history of "assistance with taking off/landing of ... planes with respect to 'holding the wings for support'" and "documentation of an unspecified profile limiting the Veteran's work requirements."  The explanation of rationale was "that the history of low back strains, the special job of holding the long wings of said plane (to prevent them from dragging on the ground), the documented profile ..., and the known pathology of back strain becoming chronic and leading to late development of lumbar spine DJD just like in the life course of this veteran."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

It is not in dispute that the Veteran has degenerative joint disease of the lumbar spine; such disability has been confirmed by VA X-ray examination.  His service personnel records show his MOS was Air Frame Repairman and his recollection of falling and sustaining back injuries while running alongside the aircraft, holding the wing, during takeoffs and landings is corroborated by his fellow service member.  What remains necessary to establish service connection is competent medical evidence of a relationship between his current low back disorder and his flight activities in service.  That is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, the only medical opinion that addresses this question is the opinion of the March 2012 VA examiner.  That opinion indicates specifically that the back strain as a result of assisting with taking off/landing of planes lead to the Veteran's late development of lumbar spine DJD.  As this opinion reflects familiarity with Veteran's relevant medical history and is supported by rationale, it is probative evidence in this matter.  The Board has no reason to question the expertise of the VA opinion provider, a physician.  As there is no medical opinion to the contrary, it is also persuasive evidence.  Consequently, service connection for a low back disorder is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder; the appeal is granted to this limited extent.

The claim of service connection for a low back disorder is reopened, and service connection for a low back disability is granted.


REMAND

Further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.

Regarding the reopened claim of service connection for a left knee disorder and the claims of service connection for right knee, neck, bilateral shoulder and elbow disorders; the Veteran contends that these disorders are the result of injuries sustained while performing his duties on the flight line assisting with aircraft takeoffs and landing.  There are no medical opinions of record which address a nexus between any current disorders of the neck, knees, shoulders or elbows and his active duty service.  On remand, an examination to secure such medical opinions (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the matters of service connection for sleep apnea, sinusitis, chest pains and shortness of breath, the Veteran has testified that his sleep apnea is related to sinus problems, sleep impairment and/or snoring during service or secondary to his service-connected diabetes mellitus (service connection has also been granted for allergic rhinitis).  He has also testified that his chest pain and breathing problems may be due to his obstructive pulmonary disorder (COPD) and exposure to Agent Orange.  The March 2012 VA examination report includes the opinion that his sleep apnea is not the result of or aggravated by his diabetes mellitus; however, there is no medical opinion addressing whether the sleep apnea is caused or aggravated by his snoring in service or the nature and etiology of his sinusitis.  Further, the examiner noted that the Veteran did not have a chest pain syndrome and attributed his chest congestion/shortness of breath to his COPD and obesity; however, there was no opinion addressing a nexus between COPD and the Veteran's presumed exposure to Agent Orange (service connection for diabetes mellitus was granted based on his presumed Agent Orange exposure.)  

Similarly, the Veteran claims that his GERD is the result of medications prescribed for treatment of his diabetes mellitus.  However, although an opinion addressing the etiology of his GERD was requested from the March 2012 VA examiner, review of the examination report shows that no such opinion was provided.  

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, additional development to obtain adequate medical nexus opinions as to the claims of service connection for sinusitis, a disability manifested by chest pains and shortness of breath, sleep apnea and GERD is necessary.

Finally, it is noted that review of the record suggests that the medical evidence may be incomplete.  Specifically, a complete copy of the March 2012 VA examinations has not been associated with the claims file and is not available for review (it appears to start on the last page of a heart examination report, page 17).  Further, VA treatment records note that the Veteran has received private treatment in connection with his (service-connected) diabetes mellitus and related complications.  Accordingly, on remand, the Veteran's claims file should be updated to include all outstanding VA and private treatment records (and adjudication of the matter of service connection for plantar warts is deferred pending receipt of such records.)  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed disabilities and to provide authorizations for VA to obtain records of any such private treatment, to specifically include for diabetes mellitus and any/all related complications.  After securing the necessary release, take all appropriate action to obtain the identified records.  Complete updated VA records, to specifically include a copy of the March 2012 examination reports, should be obtained.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his neck, shoulder, elbow and knee disorders.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify (by medical diagnosis) each disability entity of the neck, shoulders, elbows and knees. 

b)  For each disability entity of the neck, shoulders, elbows and/or knees diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including while performing his duties on the flight line assisting with the takeoff and landing of aircraft?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service injuries and post service continuity of symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed sinusitis, chest pains and shortness of breath and sleep apnea.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Does the Veteran manifest a current chronic respiratory disability (claimed as sinusitis, chest pains and shortness of breath) that is separate and distinct from the service-connected allergic rhinitis?

b)  With respect to each such diagnosed respiratory disability (other than allergic rhinitis), is it at least as likely as not (50 percent or better probability) that the condition(s) is/are etiologically related to any incident of active duty service, to include respiratory complaints and findings of sinusitis and/or his exposure to Agent Orange therein?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is due to service, to include his competent report of sinus problems, sleep impairment and/or snoring therein?  

d)  As to each diagnosed respiratory disability entity (including sinusitis and/or a disability manifested by chest pains and shortness of breath) and/or sleep apnea which is found unrelated to service, is such disability entity caused or aggravated by the Veteran's service-connected disabilities, including diabetes mellitus and/or allergic rhinitis?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

e)  If the examiner finds that a respiratory disability entity (including sinusitis and/or a disability manifested by chest pains and shortness of breath) and/or sleep apnea was not caused but was aggravated by a service-connected disability, including diabetes mellitus and/or allergic rhinitis, the examiner should identify the baseline level of severity of the respiratory disability and/or sleep apnea prior to the onset of aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed GERD.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any GERD that may be present is etiologically related to the Veteran's active duty.

b)  If it is found that GERD is not related to the Veteran's active duty service, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed GERD is caused by any service-connected disability, including diabetes and/or non-hodgkin's lymphoma, or medications prescribed to treat his service-connected disabilities?

(c)  If GERD is found to not by caused by the Veteran's service-connected disabilities, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed GERD has been aggravated by any service-connected disability, including diabetes and/or non-hodgkin's lymphoma, or medications prescribed to treat his service-connected disabilities?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  After completing the above, and any other development deemed necessary (including affording the Veteran a VA podiatry examination if the additional medical evidence obtained shows findings of plantar warts during the appeal period), readjudicate the claims on appeal, to include service connection plantar warts of the feet.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


